Contract Operating Agreement

This Contract Operating Agreement is made and entered into this 19th day of
October, 2005 (this “Agreement”), between Beard Technologies, Inc., an Oklahoma
corporation (“BTI”), and Beard Pinnacle, LLC (“BP”), an Oklahoma limited
liability company, with respect to the following circumstances:

A.           Pursuant to an Assignment and Assumption signed and delivered
contemporaneously herewith by the parties, BTI assigned all its rights and
delegated all its obligations to BP under (i) that certain Amended and Restated
Agreement for a Pond Fines Recovery Facility made and entered into as of July 1,
2005 (the “Pond Fines Agreement”), between BTI and Pinnacle Mining Company, LLC
(“PMC”), and (ii) that certain Lease made and entered into as of September 7,
2004 (the “PMC Lease”), between BTI, as lessee, and PMC and Pinnacle Land
Company, LLC (“PLC”), as lessors, all as more particularly provided in the
Assignment and Assumption.

B.           BP accepted and BTI made that assignment and delegation conditioned
upon the parties’ contemporaneous signing of this Agreement.

 

C.

PMC and PLC have consented to that assignment and delegation.

I. Engagement

For and in consideration of the foregoing premises, the mutual covenants made in
this Agreement, and other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, BP hereby engages BTI to discharge and perform as
contract operator for BP the following obligations and undertakings to the
extent not heretofore fully performed and accomplished (hereinafter individually
and collectively referred to as the “Work”), and BTI hereby accepts that
engagement, subject to and in accordance with the terms of this Agreement:

 

(a)

BP’s obligations and undertakings provided for in Sections 2.1, 2.3, 4.1, 4.2,
5.1, 6.1, 6.2, 6.9, 6.10, 6.12, 6.13, 6.14, 7.1, 8.2, 9.2, 10.1, 11.1, 11.2,
13.4, 13.5, 13.6, 14.1, 14.2, 14.3, 14.4, 15.1, 16.3, and 18.1 of the Pond Fines
Agreement in accordance with the terms thereof;

 

(b)

BP’s obligations and undertakings provided for in paragraphs numbered 4, 6, 8,
10, 14 and 17 of the PMC Lease; and

 

(c)

such other undertakings and obligations agreed to in writing for or after the
date hereof by BP and BTI.

II. Agreement

For the considerations stated above, the parties agree as follows:

 

1.

Performance of Work.

 

 

 

1.1          BTI shall diligently perform and discharge all of the Work in a
good, safe, and workmanlike manner free from defects in accordance with (i) the
applicable provisions of the Pond Fines Agreement, the Lease and this Agreement,
(ii) BP’s specific written instructions, if any, (iii) generally accepted
prudent and proficient industry standards applicable to the Work, and (iv) all
applicable laws and governmental permits and authorizations.

1.2          BTI may use and occupy, as applicable, the equipment, facilities,
and lands owned or leased by BP at the pond site at which the Work will be
performed by BTI. BTI shall furnish all employees, expertise, and supervision,
and all other materials, supplies and equipment (“Materials”) reasonably
necessary to perform the Work in accordance with this Agreement. All Materials
provided by BTI shall meet the applicable specifications of the Pond Fines
Agreement, any reasonable written specifications provided by BP to BTI, and the
requirements of all applicable laws and governmental permits and authorizations.

1.3          BTI shall meet all time requirements specified in the Pond Fines
Agreement, except for any agreed written change thereto by BP and except as
excused under the Pond Fines Agreement.

2.            Suspension of Work. BP may, with or without cause, require BTI to
suspend, delay, change or stop any of the Work. BTI shall use its reasonable
efforts to mitigate to the fullest extent possible any increase in costs
attributable to any such suspension, delay, change or stoppage of Work.

3.            Term. Unless earlier terminated in accordance with Section 4, this
Agreement shall commence on the date hereof and continue until the Pond Fines
Agreement is terminated in accordance with the terms thereof.

 

4.

Termination.

4.1          Termination. This Agreement may be terminated by either party
(excluding those provisions surviving the termination of this Agreement) under
the following circumstances:

(a)          Either party may terminate this Agreement as a result of a material
default or breach of any provision of this Agreement by the other party which is
not remedied and cured to the reasonable satisfaction of the non-breaching party
within 180 days after the breaching party’s receipt of written notification
thereof. Any such termination shall be effective on the date stated in the
notice of termination.

(b)          Either party may terminate this Agreement immediately if the other
party (i) makes a general assignment for the benefit of its creditors, (ii)
suffers or permits the appointment of a receiver for its business or assets,
(iii) commences or is the subject of any proceeding as debtor under the federal
Bankruptcy Act or any statute of any state relating to insolvency or the
protection of rights of creditors, or (iv) engages in any fraud or makes a
material misrepresentation with respect to its performance of, or obligations or
undertakings provided in, this Agreement.

 

2

 

 

4.2          Effect of Termination. The termination of this Agreement in
accordance with this Article shall not impair, impede or otherwise adversely
affect any right, claim or cause of action that a party may have arising prior
to or as a result of that termination, including, without limitation, the right
to obtain and receive any payment owing under this Agreement. This Section, and
Sections 9 and 11, and Subsection 10.3 shall survive the termination of this
Agreement.

4.3          Mine 50. BTI’s rights and obligations under this Agreement shall be
subject in all respects to Section 16.1 of the Pond Fines Agreement.

 

5.

Independent Contractor.

5.1          BTI shall exercise BTI’s independent business judgment in
connection with BTI’s discharge of the Work, subject to BP’s reasonable
direction and control. BTI shall be solely responsible for compensating its
employees and permitted subcontractors with respect to their respective
involvement in BTI’s performance of the Work. BTI may use whatever employees
that BTI reasonably determines are necessary and qualified to perform Work, but
BTI shall ensure and be responsible for each such employee’s compliance with the
terms of this Agreement.

5.2          This Agreement does not create, and shall not be construed as
creating, a partnership, business association, joint venture or the relationship
of principal and agent, or employer and employee between the parties. This
Agreement has been entered into solely for the benefit of BTI and BP, and is not
intended to create any legal, equitable or beneficial interest, right or benefit
in any other person.

5.3          Neither party shall have any authority to enter into, execute or
deliver any contract, agreement or other instrument in the name or on behalf of
the other party, and nothing contained in this Agreement shall authorize or
empower either party to assume or create any obligation, liability or
responsibility whatsoever, expressed or implied, on behalf or in the name of the
other party, or to bind the other party in any manner, or to make any commitment
on behalf of the other party.

 

6.

Subcontractors.

6.1          BTI shall not subcontract any of the Work or have any other person
or entity perform any of the Work without BP’s prior written consent, which
consent shall not be unreasonably withheld, delayed or conditioned, but which
may be withdrawn at any time by BP with cause upon notice to BTI. No permitted
subcontracting by BTI shall discharge BTI from its obligations under this
Agreement, and BTI shall remain responsible for any and all acts and omissions
of its employees and subcontractors in any manner related to the Work or the
performance thereof. BP may demand that the BTI fulfill its obligations under
this Agreement without first having to make that request to any subcontractor.

6.2          BTI shall use its reasonable efforts to require each permitted
subcontractor to have such insurance coverage that BTI reasonably believes is
appropriate for the services to be performed by such contractor in connection
with the

 

3

 

Work. Such subcontractor shall maintain that insurance at that subcontractor’s
sole expense at all times while that subcontractor’s agreement relating to the
Work is in effect. BTI shall not be relieved of any liability or obligation
under this Agreement as a result of any insurance carried by any subcontractor.

7.            Compensation. BTI’s total compensation for Work shall be the
start-up, development, and overhead charges provided for in Subsections 3.4.1,
3.4.2 and 3.4.3 of that certain Subscription Agreement made and entered into
October __, 2005, between BTI, BP, and PinnOak Resources, LLC.

8.            Payment of Taxes. BTI shall report and pay all taxes, licenses and
fees properly levied or assessed on BTI by any governmental authority in
accordance with applicable law in connection with BTI’s performance of any of
the Work or agreed to be paid by BP under the Pond Fines Agreement, excluding
any local, state or federal income tax required to be paid by BP for income
received by BP.

9.            Financial Audit. During the course of the Work, BTI shall maintain
complete and accurate records pertaining to Work and in support of all BTI’s
charges to BP under this Agreement. BTI shall retain those records for not less
than two (2) years after completion of the applicable Work. BP shall have the
right, at any reasonable time within that two-year period, to inspect, audit and
make copies of those records by its authorized representatives at BP’s sole
expense. BTI shall require its subcontractors to maintain similar records and
provide similar rights of inspection and audit to BP and its representatives.

 

10.

General Insurance Requirements.

10.1       As a separate and independent obligation, BTI shall obtain, carry and
maintain while performing the Work insurance coverage of the types and in the
amounts, deductibles and limits no less favorable than those set forth in
Exhibit B to the Pond Fines Agreement. All such insurance shall be with a
company or companies reasonably satisfactory to BP and each policy shall name
BP, PLM and PLC as additional insureds.

10.2       All insurance coverage procured by BTI pursuant to this Agreement
shall be primary insurance with respect to BTI’s obligations under this
Agreement, and shall not be or be considered contributing insurance with any of
BP’s policies of insurance. No recovery by BP under any policy of insurance
procured by BTI pursuant to this Agreement shall limit, waive or bar any other
claim that BP may have under this Agreement or applicable law against BTI.

10.3       As between BTI and BP, BTI shall be solely responsible for all
deductibles required under such policies with respect to any liability of BTI
under this Agreement. All insurance policies and limits shall be per occurrence,
not claims made.

 

4

 

 

 

11.

Resolution of Disputes.

11.1       All disputes, controversies, and claims arising under this Agreement,
including, without limitation, any dispute, controversy or claim concerning the
terms, performance, breach, alleged breach or interpretation of this Agreement,
shall be submitted to binding arbitration before a neutral arbitrator selected
by the American Arbitration Association (“AAA”). The arbitration shall proceed
under the then current commercial rules and regulations of the AAA, including,
without limitation, its discovery rules. The arbitrator may, in his or her
discretion, limit or expand discovery in any arbitration proceeding. Each party
expressly covenants and agrees to be bound by the decision of the arbitrator as
a final determination of the matter in dispute, and a judgment thereon may be
entered in any court of competent jurisdiction.

11.2       The arbitration shall occur in Pittsburgh, Pennsylvania. BP shall pay
one-half (1/2) of the fees and costs of the AAA and for the arbitrator and BTI
shall pay the remainder (i.e., the other one-half), subject to the arbitrator’s
right to reallocate same in favor of the prevailing or successful party in the
arbitration. The arbitrator shall be empowered and directed to enter an award by
default against any party who declines to pay when required by the arbitrator
that party’s share of such fees and costs. The prevailing party, as determined
by the arbitrator, shall be entitled to recover that party’s reasonable
attorneys’ fees and expert fees incurred in connection with that party’s
preparation for and participation in the arbitration.

 

12.

Assignment.

12.1       This Agreement is a personal services contract and, accordingly, BTI
shall not assign any of BTI’s rights or delegate any of BTI’s duties or
obligations under this Agreement without BP’s prior written consent, which
consent may be withheld for any reason.

12.2       BP may assign its rights and delegate its obligations hereunder to an
Affiliate of BP, but shall not otherwise assign its rights or delegate any of
its obligations under this Agreement without BTI’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed. Subject to
the restrictions provided in this Section, this Agreement shall be binding upon
and inure to the benefit of the parties, their respective successors and
assigns.

13.          Entire Agreement. This Agreement constitutes the entire
understanding and agreement between the parties with respect to the subject
matter hereof and may only be amended by a written instrument signed by the
parties. This Agreement supercedes and replaces any and all prior and
contemporaneous agreements, proposals, negotiations, statements, representations
and understandings, whether oral or written, by or between the parties with
respect to the subject matter of this Agreement.

 

14.

Waiver.

14.1       No party’s rights under this Agreement shall be deemed waived except
by a writing signed by that party and, then, only to the extent provided for in
that

 

5

 

writing. No course of dealing between the parties nor any failure by any party
at any time, or from time to time, to enforce any term or condition of this
Agreement shall constitute a waiver of that term or condition, nor shall that
course of dealing or failure affect that term or condition in any way or the
right of a party at any time to avail itself of such remedies as it may have for
any breach or default of such term or condition.

14.2       No waiver of any of the provisions of this Agreement shall be deemed
or shall constitute a waiver of any other provision hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver unless otherwise
expressly provided in the writing waiver.

15.          References. The rights and other legal relations of the parties
shall be determined from this Agreement as an entirety and without regard to its
division into Sections and without regard to headings prefixed to those
Sections. References in this Agreement to Sections or Subsections are to such
Sections or Subsections of this Agreement unless otherwise specified.

16.          Notices. All notices and communications required or permitted to be
given under this Agreement shall be in writing and shall be delivered
personally, or sent by bonded overnight courier, or mailed by U.S. Express Mail,
or sent by facsimile transmission (provided any such facsimile transmission is
confirmed either orally or by written confirmation), addressed to the address
for that party shown below or at such other address as that party shall have
theretofore designated by written notice delivered to the party giving such
notice:

 

(a)

If to BTI:

Beard Technologies, Inc.

355 William Pitt Way

Pittsburgh, Pennsylvania 15238

 

Attention:

C. David Henry, President

 

 

Telephone:

(412) 826-5396

 

 

Facsimile:

(412) 826-5399

 

 

E-Mail:

cdavidhenry@earthlink.net

and

 

(b)

If to BP:

Beard Pinnacle, LLC

5600 North May Avenue, Suite 320

Oklahoma City, Oklahoma 73112

Attention: Herb Mee, Jr.

 

Telephone:

(405) 842-2333

 

 

Facsimile:

(405) 842-9901

 

 

E-Mail:

hmee@beardco.com

Any notice given in accordance with this Section shall be deemed to have been
given when delivered to the addressee in person, or if transmitted by facsimile
transmission,

 

6

 

upon receipt of the oral or written confirmation of receipt. A party may change
the address, telephone number, and facsimile number to which such communications
are to be addressed by giving written notice to the other party in the manner
provided in this Section.

Signed by the parties as of the day first above written.

“BP”

Beard Pinnacle, LLC

 

/s/ W. M. Beard

By:                                                                     

 

Name:  

W. M. Beard

 

 

Title:  

Chairman of the Board

 

“BTI”

Beard Technologies, Inc.

 

/s/ Herb Mee, Jr.

By:                                                                     

 

Name:  

Herb Mee, Jr.

 

 

Title:  

Vice President

 

 

 

7

 

 